Citation Nr: 1144362	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of costs of medical services rendered on January 5, 2009 to January 7, 2009 at Manatee Memorial Hospital in Bradenton, Florida.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the fee basis section of the Bay Pines, Florida, Department of Veterans Affairs (VA) Medical Center, which granted the Veteran payment of costs of medical treatment received at Manatee Memorial Hospital in Bradenton, Florida from January 3, 2009 to January 4, 2009.  The Veteran seeks additional payment or reimbursement of costs of medical services rendered at this private medical facility from January 5, 2009 to January 7, 2009.

In August 2011, the Veteran appeared at the St. Petersburg, Florida, VA Regional Office to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's fee basis file for review and consideration by the Board.  


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at Manatee Memorial Hospital in Bradenton, Florida from January 3, 2009 to January 7, 2009.  

2.  The VAMC fee basis section approved payment or reimbursement of private medical expenses incurred as a result of emergency treatment at Manatee Memorial Hospital from January 3, 2009 to January 4, 2009.

3.  VA payment or reimbursement of the private medical expenses incurred from January 5, 2009, to January 7, 2009, at Manatee Memorial Hospital was not authorized.

4.  A preponderance of the evidence shows that the Veteran's medical condition was stable by January 5, 2009, and that the Veteran could have been transferred for further treatment and diagnosis at a VA medical facility as of that date.

5.  The medical expenses incurred at Manatee Memorial Hospital from January 5, 2009 to January 7, 2009, were not for treatment of a continued medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Manatee Memorial Hospital in Bradenton, Florida from January 5, 2009 to January 7, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2011); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case, and the appellant has been provided with the opportunity to present oral and written testimony and argument in support of his claim, including at a hearing before the Board in August 2011.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120.  

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Additionally, claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the medical services rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002.  

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 1728.

The Board will consider and apply the amended versions of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

With the aforementioned criteria in mind, the Board notes that the facts of this appeal are not in dispute.  Specifically, on January 3, 2009, the Veteran, who is a regular VA patient who is without medical insurance or healthcare coverage, arrived via automobile accompanied by his girlfriend to the emergency room of a private medical facility, Manatee Memorial Hospital in Bradenton, Florida, with complaints of severe abdominal pain with nausea and vomiting.  The Veteran had a history of recurrent episodes of attacks of abdominal pain and was admitted for treatment with notations of pancreatitis and cholecystitis.  Morphine was administered for the pain.  Treatment notes from Manatee Memorial Hospital show that by the evening of January 3, 2009, the Veteran's condition was deemed to be stable and he was transferred by stretcher out of the emergency room to a hospital bed.  The records reflect that his condition was stable for the remainder of his stay at Manatee Memorial Hospital, whereupon he was discharged on January 7, 2009, with an assessment of acute pancreatitis.  According to the Veteran's account, he was subsequently transferred by ambulance to the VAMC, where he was admitted for treatment and underwent a cholescystectomy, which reportedly resolved his recurring attacks of severe abdominal pain.  

As relevant, a VA fee basis physician reviewed the complete records of the Veteran's admission and inpatient hospitalization at Manatee Memorial from January 3 - 7, 2009, and presented the following opinion:

I have reviewed the [Veteran's] chart [from his treatment at Manatee Memorial from January 3 - 7, 2009].  It was unclear on the day of admission (and subsequent days) what might by causing the [Veteran's] pancreatitis.  Thus, it was reasonable to keep the [Veteran] hospitalized for the first 24 hours to ensure that his condition did not deteriorate.  However, it is clear by [January 4, 2009] that the [Veteran's] condition has stabilized and further treatment and diagnosis could have been carried out at the VA.  Thus [I] would authorize [payment of medical costs for January 3, 2009 and January 4, 2009].

Pursuant to the facts of the case and the VA fee basis physician's opinion, the Veteran was duly awarded payment of costs of medical services rendered on January 3 - 4, 2009 at Manatee Memorial Hospital in Bradenton, Florida, in decisions dated January 2009 and November 2009.  

The Veteran maintains in his oral and written contentions that he should be awarded additional payment of the costs of his treatment at Manatee Memorial Hospital for January 5 - 7, 2009, as VA should have informed him at the time of his hospitalization at Manatee Memorial Hospital that he was financially obligated to pay the costs of his hospitalization once his medical condition stabilized and ceased to be an emergent situation.  He reports that the fact that he continued to experience acute abdominal pain throughout his hospitalization at Manatee Memorial and, upon discharge, was transferred to the VAMC by ambulance where he underwent surgery for removal of his gallbladder, is evidence that his medical care received beyond January 4, 2009 was for treatment of a continued medical emergency.

As noted above, under 38 C.F.R. § 17.121, payment or reimbursement will not be approved for any period beyond the date for which the medical emergency ended.  An emergency shall be deemed to have ended when a VA physician has determined that the veteran could have been transferred to a VA medical center for continuation of treatment or when the veteran could have reported to a VA medical center for treatment.  See 38 C.F.R. § 17.121.

The Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred at Manatee Memorial Hospital from January 5 - 7 , 2009, are not met.  Although the appellant asserts that his medical status during this period represented an ongoing emergent medical condition that made it imprudent to move him to a VA facility, and that his transfer by ambulance from Manatee Memorial to the VAMC is evidence of this, as a layperson possessed of no formal medical training, he lacks the competence to present an opinion regarding whether or not his medical condition for the period from January 5 - 7, 2009, was an emergency situation or one which otherwise made it medically imprudent to transfer him to a VA facility.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that the September 2009 opinion of the VA fee basis physician, who concluded that the Veteran's medical condition had stabilized after January 4, 2009, and that he could have been feasibly transferred to a VA medical facility after January 4, 2009, for further treatment and diagnosis, is highly probative clinical evidence that is dispositive of this question.  Therefore, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Manatee Memorial Hospital from January 5, 2009 to January 7, 2009, are not met.  The weight of the evidence in this case is against the appellant's claim and his appeal is therefore denied under the applicable provisions of law.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of costs of medical services rendered on January 5, 2009 to January 7, 2009 at Manatee Memorial Hospital in Bradenton, Florida is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


